DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer/Double Patenting
The terminal disclaimer filed on Feb. 18, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,858,279 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Therefore, the double patenting rejection of claim 1 over claim 5 of U.S. Pat. No. 10,858,279 is withdrawn.
Claim Rejections - 35 USC § 103
The Examiner maintains all of the rejections of claims under 35 U.S.C. 103 in the final office action dated Dec. 16, 2020.
Response to Amendment After Filing Pre-Appeal Request
The Examiner has entered the claim amendments, since only withdrawn claims 10-11 were cancelled.
The Examiner notes there is a “Notice of Panel Decision from Pre-Appeal Brief Review”, dated Mar. 4, 2021, in response to the Pre-Appeal Brief Request for Review dated Feb. 16, 2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L HERRING/               Primary Examiner, Art Unit 1741